{¶ 32} Although I concur in the judgment, I do so for the reason that, regardless of whether there is a genuine issue of material fact as to the nature of the relationship between Black and Tanner, that relationship ended prior to the occurrence of the accident which is the subject of this action, as supported by fn. 5 of the majority opinion. However, there is no suggestion that Black's use of Hucle's truck for Tanner's benefit was not the result of some type of arrangement between Tanner and Hucle which possibly gives rise to a reasonable inference (when the evidence is construed in Black's favor) that Hucle had loaned both the truck and driver (Black) to Tanner to use for Tanner's benefit to obtain the materials and deliver them to Tanner. Also, there is at least a reasonable inference (when the evidence is construed in Black's favor) that Tanner had directed Black where to go to pick up the materials, what materials to pick up, and where to deliver the materials.